United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1353
Issued: December 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2016 appellant, through counsel, filed a timely appeal of a March 14, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days has elapsed from the last merit decision, dated November 4, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal counsel contends that there was an unresolved conflict of medical opinion
evidence.
FACTUAL HISTORY
On July 26, 2005 appellant, then a 31-year-old mail processor, filed a traumatic injury
claim (Form CA-1) alleging that on July 26, 2005 while in the performance of duty she
dislocated her right shoulder pulling a heavy tray off the top of a cage. She underwent a right
shoulder magnetic resonance imaging (MRI) scan on August 11, 2015 which demonstrated no
fracture or dislocation, but moderate rotator cuff tendinitis. OWCP accepted her claim on
October 19, 2005 for closed dislocation of the right shoulder. On December 1, 2005 appellant
underwent right shoulder surgery to repair multidirectional instability with a Bankart lesion
anteriorly and disruption of the posterior capsule, posterior and inferior. She returned to lightduty work on April 28, 2006.
Appellant filed a recurrence of disability claim (Form CA-2a) on June 24, 2006, alleging
that on June 22, 2006 she stopped work due to symptoms of her accepted right shoulder
condition. On August 16, 2006 OWCP accepted a recurrence of disability and paid
compensation. Appellant underwent an anterior inferior capsular shift and rotator interval
closure surgery on September 25, 2006. OWCP expanded the accepted condition to include
brachial neuritis or brachial plexopathy on the right on November 1, 2007.
On September 10, 2009 appellant underwent a repeat anterior inferior shift and rotator
interval closure on her right shoulder. In a report dated January 30, 2013, Dr. John M. Fenlin, a
Board-certified orthopedic surgeon, and appellant’s attending physician, examined appellant and
found that her right shoulder subluxed inferiorly at rest. He noted that she was capable of active
elevation to 90 degrees and passive elevation to 150 degrees. Dr. Fenlin noted that appellant
could be passively subluxed anterior, posterior, and inferior. On February 6, 2013 he opined that
she was unable to work and that surgery was not recommended. Dr. Fenlin found that appellant
could not reach, reach above the shoulder, twist, bend, stoop, operate a motor vehicle, perform
repetitive movements of the wrists or elbows, push, pull, or lift, more than one pound and
restricted her squatting, kneeling, and climbing. He recommended minimal use of the right
upper extremity.
OWCP referred appellant for a second opinion evaluation with Dr. Stanley Askin, a
Board-certified orthopedic surgeon, on June 30, 2014. In a report dated July 11, 2014, Dr. Askin
reviewed appellant’s history of injury and medical history including the accepted conditions of
closed dislocation of the right shoulder and brachial plexopathy on the right. He performed a
physical examination and noted that her right deltoid muscle was visibly atrophied and that her
right humeral head was relatively anterior and interiorly subluxed compared with the left.
Appellant had limited range of motion in her right shoulder. She had positive Phalen’s test,
Tinel’s sign and Roos’ sign on the right which Dr. Askin found suggestive of carpal tunnel

2

syndrome. Dr. Askin noted that appellant’s brachial plexus injury no longer appeared to be
present. He diagnosed nonemployment-related carpal tunnel syndrome.
Dr. Askin found that appellant continued to experience residuals of her accepted right
shoulder condition which inhibited normal function of the right shoulder. He indicated that she
could work with restrictions on movements of her right shoulder including using her right arm at
or above shoulder height. Dr. Askin opined that appellant was capable of performing mediumduty work activities as long as she could keep her right arm against her side. He found that her
right shoulder condition was permanent, but that her nonemployment-related carpal tunnel
syndrome could be treated with surgery. Dr. Askin did not recommend any additional right
shoulder surgery and found that appellant had reached maximum medical improvement. He
provided work restrictions including no reaching above the shoulder with right arm and pushing,
and pulling up to 10 pounds with her right arm. Dr. Askin indicated that appellant could lift up
to 50 pounds with her right arm at her side.
In a note dated December 4, 2014, Dr. Barbara Frieman, a Board-certified orthopedic
surgeon, examined appellant’s right shoulder finding 30 degrees of forward elevation and 20
degrees of abduction. She noted that appellant’s right humeral head sat anterior to the glenoid,
and that she had a clearly dislocated shoulder. Dr. Frieman noted that appellant had some
numbness and tingling in her median nerve distribution at rest because of her anterior
dislocation. She examined right shoulder x-rays and found appellant’s right shoulder was
anteriorly dislocated. Dr. Frieman diagnosed three failed instability operations, right shoulder
with permanent anterior subluxation, and recurrent dislocation of the right shoulder. She opined
that appellant was permanently disabled from work at the employing establishment. Dr. Frieman
completed a work capacity evaluation (Form OWCP-5c) on December 4, 2014 finding appellant
could not reach, reach above the shoulder, twist, bend, stoop, operate a motor vehicle, perform
repetitive movements of the wrists or elbows, push, pull, or lift more than one pound, and
restricted her squatting, kneeling, and climbing.
The employing establishment provided an investigative memorandum to OWCP. OWCP
referred the contents of this report to Dr. Askin on December 30, 2014 and requested a
supplemental report. In a report dated January 16, 2015, Dr. Askin repeated his earlier findings
and conclusions. On February 2, 2015 he reviewed the surveillance tapes and found that these
presented evidence that appellant’s assertion of a painful right shoulder within constraints of
motion was not a truthful presentation. Dr. Askin found that appellant had better function than
she represented during his second opinion examination and could reasonably be expected to
return to work without any imposed restrictions.
On February 13, 2015 OWCP provided Dr. Askin with appellant’s date-of-injury position
description and asked if she could perform the duties of this position. Dr. Askin opined that
appellant could perform heavy work without restrictions.
OWCP issued a notice of proposed termination on May 12, 2015 proposing to terminate
appellant’s wage-loss compensation and medical benefits due to her accepted right shoulder
conditions. It found, based on Dr. Askin’s reports, that appellant had no disability for work and
no medical residuals requiring further treatment. OWCP allowed appellant 30 days for a
response.

3

Counsel responded on May 20, 2015 and requested an additional 30-day extension
because he planned to provide additional medical evidence. No evidence was received within
the time allotted.
By decision dated July 2, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective July 2, 2015.
Dr. Frieman examined appellant on June 25, 2015 and submitted notes diagnosing
anterior dislocation of humerus and chronic instability of the right arm as well as pain in the
shoulder joint. She found that appellant was totally disabled from any work involving her right
upper extremity including repetitive reaching, lifting, pushing, or pulling. Dr. Frieman opined
that appellant could not elevate her arm against gravity and found that she had some brachial
plexus irritation associated with her subluxation.
Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review on
July 8, 2015. Appellant testified at the oral hearing on September 15, 2015 and described the
duties of her date-of-injury position. She noted that she had not viewed the surveillance video,
but agreed that she mowed the lawn with pain. Following the oral hearing, appellant submitted a
June 25, 2015 attending physician’s report (Form CA-20) from Dr. Frieman indicating that
appellant was totally disabled. Dr. Frieman also completed a May 25, 2015 work capacity
evaluation (Form OWCP-5c).
In a letter dated October 22, 2015, counsel contended that Dr. Frieman’s June 25, 2015
attending physician’s report created a conflict of medical opinion evidence with Dr. Askin’s
reports.
By decision dated November 4, 2015, OWCP’s hearing representative affirmed the
July 2, 2015 termination decision finding that the weight of the medical opinion evidence rested
with Dr. Askin.
Counsel requested reconsideration on December 15, 2015. In support of this request, he
submitted Dr. Frieman’s June 25, 2015 report and work restrictions as well as her work
restriction evaluations and form reports dated December 3 and 4, 2014, and May 25, 2015.
Counsel contended that there was a conflict of medical opinion evidence between Dr. Frieman
and Dr. Askin requiring an impartial medical examiner to resolve.
By decision dated March 14, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that she submitted repetitious evidence and argument in
support of her request for reconsideration.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant may
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

obtain review of the merits of the claim by submitting in writing an application for
reconsideration which sets forth arguments or evidence and shows that OWCP erroneously
applied or interpreted a specific point of law; or advances a relevant legal argument not
previously considered by OWCP; or includes relevant and pertinent new evidence not previously
considered by OWCP.4 Section 10.608 of OWCP’s regulations provides that when a request for
reconsideration is timely, but does meet at least one of these three requirements, OWCP will
deny the application for review without reopening the case for a review on the merits.5 Section
10.607(a) of OWCP’s regulations provides that to be considered timely an application for
reconsideration must be received by OWCP within one year of the date of OWCP’s merit
decision for which review is sought.6
ANALYSIS
The Board finds that appellant submitted a timely request for reconsideration on
December 15, 2015, within one year of the November 4, 2015 OWCP hearing representative’s
decision. The Board further finds that appellant failed to submit relevant, new legal argument
not previously reviewed in support of this request which would require OWCP to reopen
appellant’s claim for consideration of the merits in accordance with 20 C.F.R. § 10.606(b)(3).
In support of the December 10, 2015 request for reconsideration, counsel argued that
Dr. Frieman’s June 25, 2015 note created a conflict with the reports of Dr. Askin, OWCP’s
second opinion physician. The Board notes that this is not a new argument as counsel presented
this contention on October 22, 2015 prior to the November 4, 2015 decision of OWCP’s hearing
representative. As this argument has been previously considered by OWCP, it is repetitious or
duplicative and, thus is insufficient to warrant further merit review.7
The Board further finds that the medical evidence submitted in support of appellant’s
December 10, 2015 request for reconsideration is repetitive or cumulative of the evidence in the
record at the time of the November 4, 2015 decision. Counsel previously submitted work
restriction evaluations as well as the June 25, 2015 report from Dr. Frieman before the
November 4, 2015 decision of OWCP’s hearing representative. The documents dated
December 3 and 4, 2014, May 25, and June 25, 2015 do not contain additional medical evidence,
and are instead merely a restatement of Dr. Frieman’s findings and conclusions which were
included in the record at the time of the last merit decision. As this evidence is repetitious, it
cannot be considered new evidence and does not require OWCP to reopen appellant’s claim for
consideration of the merits.8

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608.

6

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(October 2011).
7

See P.O., Docket No. 15-0852 (issued September 28, 2016); Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id.

5

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

